PER CURIAM.
We affirm the final judgment with one exception. The trial court erred in calculat*320ing prejudgment interest at the rate of twelve percent per annum from April 19, 1982. That rate became effective July 1, 1982. See Trend Coin Co. v. Honeywell, Inc., 487 So.2d 1029, 1030 (Fla.1986). Upon remand the prejudgment interest should be recalculated to eliminate that error.
Affirmed and remanded for correction of the final judgment in the foregoing respect.
RYDER, A.C.J., and LEHAN and ■ FRANK, JJ., concur.